DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimbeck et al. (DE10044522) in view of Sridharan et al. (PGPUB 20130294468) and further in view of Fujita (USPAT 6389192).


wherein the beam-forming element comprises a ring-shaped aperture  (P. 1 line 20), and the beam-forming element comprises at least one annular lens (3) having at least one convexly or concavely shaped annular region (Page 5 line 177 and note that any lens element that has a focal length must have curvature) and an optical unit (5).
Heimbeck does not explicitly describe lens 5 as Fourier optical unit. 
However, Sridharan teaches a laser optical system (Fig. 1) that generates a Bessel beam ([0042]), wherein a lens (130 or 430) is a Fourier transform lens.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the optical unit of Heimbeck to be a Fourier optical unit as taught by Sridharan motivated by enhanced performance (Abst.).
Modified Heimbeck does not disclose the annular lens having a reflective or absorbent coating outside a surface of the lens (Note that this language does not require that the lens surface have a filter applied to it.).
However, Fujita teaches a laser light system (Abst.) comprising a cylindrical lens (62, equivalent to an annular/ring lens) wherein a filter is placed on the surface of the lens (Col. 4 lines 16-23, an optical filter must reflect or absorb light in order to function).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Heimbeck and Fujita such that the annular lens comprised a filter motivate by improving laser light quality.

Regarding claim 2, modified Heimbeck teaches wherein the Fourier optical unit is a Fourier lens (130/430 of Sridharan).



Regarding claim 6, modified Heimbeck discloses further comprising a phase manipulating element arranged in the beam path which impresses a phase shift on the beam, said phase shift varying over the beam cross-section (P. 9 lines 345 and 346 as well as see Fig. 4 where a phase profile is shown).

Regarding claim 8, modified Heimbeck discloses wherein the phase manipulating element is a phase plate with a varying thickness in radial direction and/or peripheral direction relative to the beam axis (the axicon can be made into an optical phase element and axicons are lenses that are conical in shape such that the thickness varies).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimbeck in view of Sridharan in view of Fujita and further in view of Arieli et al. (PGPUB 20020027661).

Regarding claim 4, modified Heimbeck does not disclose wherein the annular lens is configured in one piece with the Fourier lens so as to form a single, monolithic element.
However, Arieli teaches a laser light system ([0409]) comprising a cylindrical lens that performs a Fourier transform ([0289] and [0293]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Heimbeck and Arieli such that the annular lens was combined with the Fourier lens motivated by reducing the size of the system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimbeck in view of Sridharan in view of Fujita and further in view of Yanlin et al. (CN 104880828).

wherein the beam-forming element comprises two or more concentric annular lenses.
However, Yanlin teaches a Bessel beam laser device comprising an annular lens having a plurality of concentric rings (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the annular lens of Heimbeck to have a plurality of concentric rings as taught by Yanlin motivated by improving stability (Abst.).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimbeck in view of Sridharan in view of Fujita and further in view of Kebin et al. (PGPUB 20180246308).

Regarding claim 7, modified Heimbeck does not disclose wherein the phase manipulating element impresses a helical phase shift on the beam.
However, Kebin teaches a Bessel beam device ([0001]) comprising phase-plates for creating a helical phase shift ([0013]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Heimbeck with Kebin such that a helical phase shift was formed motivated by improving the signal to noise ratio ([0013]).


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimbeck in view of Sridharan in view of Fujita and further in view of Zhou et al. (PGPUB 20160377874).

Regarding claim 10, modified Heimbeck does not disclose further comprising a beam pre-forming element arranged in the beam path upstream of the beam-forming element, said pre-forming element transforming the incident beam into a beam with a ring-shaped cross-section.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Heimbeck with Zhou to include the beam pre-forming axicon lenses of Zhou motivated by improving beam quality ([0009]).

Regarding claim 11, modified Heimbeck does not disclose wherein the beam pre-forming element comprises a concave axicon and a convex axicon arranged in the beam path downstream thereof.
However, Zhou teaches a Bessel beam device wherein the beam pre-forming element comprises a concave axicon and a convex axicon arranged in the beam path downstream thereof ([0066] convex and concave axicon lenses 800 and 810).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Heimbeck with Zhou to include the beam pre-forming axicon lenses of Zhou motivated by improving beam quality ([0009]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The specific argument made by the applicant, that the prior art did not teach a coating, is addressed by new art. 
Applicant states on page 4 that the effect of the coating is that only the ring-shaped radiation in the focus of the annular lens is transformed by the Fourier optical unit. The office would like to note that the use of filters in laser optical systems is well known in the art for the specific reason given by the applicant. Further, the applicant’s claim is broad in terms of the location of the filter. It could be inferred that the filter is on the lens OR on some other optical element outside the lens. While modifying this 
After reviewing applicant’s specification the office has no specific suggestions on how to amend to further prosecution. However, the office would be available for an interview if requested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872